Case 9:19-cv-81700-DMM Document 58-1 Entered on FLSD Docket 07/14/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON

HEALTHCARE RESOURCES MANAGEMENT
GROUP, LLC,

Plaintiff,
Vv.
ECONATURA ALL HEALTHY WORLD, LLC,
MEDTERRA CBD, LLC, REJUVENOL
LABORATORIES, INC. and NOXENO HEALTH
SCIENCES, INC.,

Defendants.
/

DECLARATION OF BART TARULLI

Bart Tarulli deposes and states:

1. I am an individual over the age of eighteen and I make this affidavit based upon
personal knowledge of the facts stated herein.

2, I am the president of Defendant Rejuvenol Laboratories, Inc. (“Rejuvenol”),

3, Plaintiff Healthcare Resources Management Group, LLC (“HCRMG”) asserted
causes of action against Rejuvenol for alleged violations of the Florida Uniform Trade Secrets
Act (Count I), and violations of the Defend Trade Secret Act (Count ID.

4, The underlying basis for HCRMG’s claim is its relationship with Defendant
Econatura All Healthy World, LLC (“Bconatura”),

5; HERMG claims that it maintained a proprietary CBD cream formula.

6. However, Rejuvenol was not involved in the business relationship between

HCRMG and the other defendants.

7 Rejuvenol is a manufacturer,
8. Econatura has been a client of Rejuvenol for years.
9, Rejuvenol has manufactured a natural lotion formula created by Econatura’s

owner, Jamma Russano (“Russano”), that is part of her Econatura Ruby Blue Bunny line of
products,

10. Rejuvenol formulated the product based on instructions from Russano.

11. Subsequently, Rejuvenol received instructions from Russano on how to modify

the product.

ATTORNEYS AT LAW
Case 9:19-cv-81700-DMM Document 58-1 Entered on FLSD Docket 07/14/2020 Page 2 of 2
CASE NO.: 9:19-cv-81700-MIDDLEBROOKS/BRANNON

12. Rejuvenol manufactured a cream for Econatura based on ingredients and
materials provided to it by Econatura,

13. Rejuvenol did not receive any formulas or instructions from any other party to
this litigation, including HCRMG.

14. Rejuvenol never worked for HCRMG and never received a formula from it.

15. At no time did Rejuvenol have any formulas or instructions provided by
HCRMG.

16. The only formulas and instructions were provided by Rejuvenol’s long time
customer, Econatura,

17. __ Rejuvenol never attended any meetings with any representatives of HCRMG.

18. There was no basis to bring a claim against Rejuvenol for violations of any trade
secret rights because Rejuvenol was merely the manufacturer of a product formulated by
Econatura.

19. The ingredients and packaging materials were provided to Rejuvenol by
Econatura.

20, The formula utilized by Rejuvenol was based on the formula that it had utilized
for years, which was provided to it by Econatura, and then modified based on instructions from

Russano,

    
  

I DECLARE, UNDER PENALTY OF PERJURY UNDER THE LAWS
STATES OF AMERICA, THAT I HAVE READ THE FOREGOIN
STATED THEREIN ARE TRUE AND CORRECT, SY

STATE OF NEW YORK )

)SS:
COUNTY OF Southey | )

The foregoing instrument was acknowledged before me this (6 day of June, 2020, by
Bart Tarulli. He is personally known to me or has produced driver’s license as identification and
did not take an oath.

oo MONG COYNG.
rin HIRI GEAR,

St

StateOf New York at Large (Seal) |

 

MARIA SEN yen
Notary Public, State of New Yor!
Registration #01GE6004816
Qualified In Suffolk County
Commission Expires March 30, 2022

 

 

 

ATTOONEVS aT Law
